Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/2/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 205641760, cited by Applicant, cited previously) in view of Bohler (US 20050265019 A1)

Regarding claim 1, Wu teaches a  display device (Fig. 1-2) comprising:   a transparent structure, the transparent structure including a first light transmission plate 3 and a second light transmission plate 4 which are oppositely set, edge regions of the first light transmission plate and the second light transmission plate being packaged by a seal assembly (1,5,12,13, 14) , to form a closed cavity; a display screen, the display screen 10 being set within the closed cavity, and an edge of the display screen being fixed to an inner wall of the closed cavity; the closed cavity being filled with inert gas (see in Wu’s disclosure:  then the front glass 3 and rear glass 4 sealed into the hollow, and filled with a suitable inert gas).
Wu does not teach a light-emitting assembly set outside the transparent structure, the light-emitting assembly is connected to a side of the seal assembly away from the display screen, wherein the light-emitting assembly includes a heat dissipation bracket and a light source, the heat dissipation bracket has a first end and a send end which are opposite, the first end of the heat dissipation bracket is connected to the seal assembly at the side of the seal assembly away from the display screen, the second end of the heat dissipation bracket is connected to the light source, a first side of the second end towards the seal assembly is provided with a plurality of multiple heat dissipation columns, a second side of the second end opposite to the first side and away from the seal assembly is provided with the light source, the second side inclines relative to the side of the seal assembly away from the display screen.
Bohler teaches two light-emitting assembly sets (left and right side of LEDs 64 and their holding/heat dissipation sections in Fig.6), the second  light-emitting assembly is connected to a side of the first (Right side) light assembly away from the first light source (right sided 64), wherein the second (left side) light-emitting assembly includes a heat dissipation bracket (72, 74 and the top left sided branch that contacts column 72) and a light source (left sided 64), the heat dissipation bracket has a first end and a send end which are opposite, the first end of the heat dissipation bracket is connected to the right sided light assembly (the portion of the top right sided branch that contacts column 72) at the side away from the right sided light assembly, the second end of the heat dissipation bracket (that portion of the bracket that holds the left sided LED 64) is connected to the light source (left 64), a first side of the second end towards the first light assembly is provided with a plurality of multiple heat dissipation columns (left sided 74 and the left sided columns that form a circular hole 
    PNG
    media_image1.png
    43
    41
    media_image1.png
    Greyscale
in Fig.6) , a second side of the second end opposite to the first side and away from the first light assembly is provided with the light source (left sided 64), the second side inclines relative to the side of the first light assembly away from the first light source (right sided 64).
Therefore, Bohler teaches two independent light assemblies, one to the left and one to the right. From the teachings of Bohler it would have been obvious to one of ordinary skill in the art to modify Wu such that   the light source and the heat dissipation elements as claimed are added/disposed on the left side of the base of Wu’s display device frame, such that one (Right side) side of Wu’s display device has the display elements (from Wu’s teachings) and the second (left) side of Wu in view of Bohler’s display device has a light source, in order to provide both illumination of products by the light source as well as the display of information regarding merchandise products from the display screen on the right side (from Fig.1 , Fig.6 and Fig.7 of Bohler wherein merchandise products in Fig.1 are illuminated, Note: [0018]-[0019] and [0053]-[0056] from the instant specification is relied upon in the rejection wherein, the light source is an optional element and also further the light source does not form the source of light for the display screens because it illuminates on the opposite side of the display screen).

Regarding claim 2, Wu in view of Bohler teaches a display device (Fig. 1-2 in Wu), wherein in a place which is within the closed cavity and is close to the seal assembly, there is also provided with a support which supports the first light transmission plate and the second light transmission plate, the support has water absorptivity (5; see in Wu’s disclosure: wherein the liquid crystal display module with desiccant in aluminium 5).

Regarding claim 3, Wu in view of Bohler teaches a display device (Fig. 1-2 in WU), wherein the support includes a casing and a water absorption material poured within the casing (5; see in Wu’s disclosure: wherein the liquid crystal display module with desiccant in aluminium 5).

Regarding claim 4, Wu in view of Bohler teaches the invention set forth in claim 3, however it does not teach the casing has at least one air hole.
However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form an air hole in the display device, in order to pass wiring into the display device.
 
Regarding claim 5, Wu in view of Bohler teaches a display device (Fig. 1-2 in Wu), wherein the water absorption material is (- -a molecular sieve - -) or a drying adsorbent (desiccant in Wu).
Regarding claim 13, Wu in view of Bohler teaches the light- emitting assembly, wherein the outer surface of the heat dissipation column of the heat dissipation columns is a curved surface (see in 
    PNG
    media_image1.png
    43
    41
    media_image1.png
    Greyscale
Bohler).

Regarding claim 14, Wu in view of Bohler teaches a display apparatus comprising the display device and an apparatus body, the display device being set on at least one side of the apparatus body. 

Regarding claim 15, Wu in view of Bohder teaches a display device (Fig. 1-2 in Wu), wherein in a place which is within the closed cavity and is close to the seal assembly, there is also provided with a support which supports the first light transmission plate and the second light transmission plate, the support has water absorptivity (5; see in Wu’s disclosure: wherein the liquid crystal display module with desiccant in aluminum 5).

Regarding claim 16, Wu in view of Bohler teaches a display device, wherein the support includes a casing and a water absorption material poured within the casing, and the water absorption material is a molecular sieve or a drying adsorbent (5; see in Wu’s disclosure: wherein the liquid crystal display module with desiccant in aluminum 5).
Wu does not teach the casing has at least one air hole.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form a hole in the aluminum casing of Wu, in order to replace the desiccant.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu2 (herein after Wu2, CN 105318636, cited by Applicant, cited previously) in view of Bohler (US 20050265019 A1)
Regarding claim 1, Wu2 teaches a  display device (Fig. 1) comprising: a transparent structure including a first light transmission plate 2 and a second light transmission plate 3 which are oppositely set, edge regions of the first light transmission plate and the second light transmission plate being packaged by a seal assembly (1,7,9) , to form a closed cavity; a display screen, the display screen 4 being set within the closed cavity, and an edge of the display screen being fixed to an inner wall of the closed cavity; the closed cavity being filled with inert gas (see in Wu’s disclosure:  can be added into the sealing cavity of the inert gases argon, finally sealing the charging port by silica gel).
Wu2 does not teach a light-emitting assembly set outside the transparent structure, the light-emitting assembly is connected to a side of the seal assembly away from the display screen, wherein the light-emitting assembly includes a heat dissipation bracket and a light source, the heat dissipation bracket has a first end and a send end which are opposite, the first end of the heat dissipation bracket is connected to the seal assembly at the side of the seal assembly away from the display screen, the second end of the heat dissipation bracket is connected to the light source, a first side of the second end towards the seal assembly is provided with a plurality of multiple heat dissipation columns, a second side of the second end opposite to the first side and away from the seal assembly is provided with the light source, the second side inclines relative to the side of the seal assembly away from the display screen.
Bohler teaches two light-emitting assembly sets (left and right side of LEDs 64 and their holding/heat dissipation sections in Fig.6), the second  light-emitting assembly is connected to a side of the first (Right side) light assembly away from the first light source (right sided 64), wherein the second (left side) light-emitting assembly includes a heat dissipation bracket (72, 74 and the top left sided branch that contacts column 72) and a light source (left sided 64), the heat dissipation bracket has a first end and a send end which are opposite, the first end of the heat dissipation bracket is connected to the right sided light assembly (the portion of the top right sided branch that contacts column 72) at the side away from the right sided light assembly, the second end of the heat dissipation bracket (that portion of the bracket that holds the left sided LED 64) is connected to the light source (left 64), a first side of the second end towards the first light assembly is provided with a plurality of multiple heat dissipation columns (left sided 74 and the left sided columns that form a circular hole 
    PNG
    media_image1.png
    43
    41
    media_image1.png
    Greyscale
in Fig.6) , a second side of the second end opposite to the first side and away from the first light assembly is provided with the light source (left sided 64), the second side inclines relative to the side of the first light assembly away from the first light source (right sided 64).
Therefore, Bohler teaches two independent light assemblies, one to the left and one to the right. From the teachings of Bohler it would have been obvious to one of ordinary skill in the art to modify Wu2 such that   the light source and the heat dissipation elements as claimed are added/disposed on the left side of the base of Wu2’s display device frame, such that one (Right side) side of Wu2’s display device has the display elements (from Wu2’s teachings) and the second (left) side of Wu in view of Bohler’s display device has a light source, in order to provide both illumination of products by the light source as well as the display of information regarding merchandise products from the display screen on the right side (from Fig.1 , Fig.6 and Fig.7 of Bohler wherein merchandise products in Fig.1 are illuminated, Note: [0018]-[0019] and [0053]-[0056] from the instant specification is relied upon in the rejection wherein, the light source is an optional element and also further the light source does not form the source of light for the display screens because it illuminates on the opposite side of the display screen).
Regarding claim 8, Wu2 in view of Bohler teaches a display device (Fig. 1 in Wu2) wherein ventilation openings are set in diagonal positions of the transparent structure; the ventilation openings communicate with the closed cavity; after the closed cavity is full of the inert gas, the ventilation openings are in a seal-up state (see in Wu2: the liquid crystal screen 4 of the interface cable and the power supply line of the LED lamp strip 6 passes through the aluminum alloy door frame 1 on the reserved slot to the outside of the door frame, and the leading-out hole by silica gel sealing).

Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Bohler and further in view of Kwon (CN 1901719, English Translation, cited previously)
Regarding claims 6 and 17, Wu in view of Bohler teaches the display device but does not teach the connection parts and configuration for its various elements and the external casings/frame.
However, the connection parts and configuration as claimed are well known techniques in the art. For example for the purpose of robustly fixing panels/plates together, Kwon teaches  the seal assembly includes a first structure casing (top portion of 42) , a second structure casing (bottom portion of 42) , a seal glue (lower adhesive connecting 42 and 32), a first shock damping adhesive tape (46)  a second shock damping adhesive tape (52)  and a position-limit structure 40 ; wherein, the seal glue is packaged between opposite edge regions of the first plate 32; the first structure casing is set outside the first plate 32 and the seal glue, the first shock damping adhesive tape 46  is set between the first structure casing (top portion of 42) and the first plate 32, the second shock damping adhesive tape 52 is set on a second portion of the first plate 32, the first shock damping adhesive tape 46 is connected with the position- limit structure 40 as one piece; and the position-limit structure 40 is set between the first structure casing (top 42) and a joint of the first light plate 32 and the  glue (glue 46,52).
Kwon teaches a single structure casing having the first (top) and second (bottom) structure casing as an integral body, but does not teach, the first structure casing and the second structure casing are fixed by a fastening structure on one side of the seal glue which is remote from a support. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide two separate structure casing, the top being the first structure casing and the bottom being the second structure casing wherein the first structure casing and the second structure casing are fixed by a fastening structure, since forming in two pieces an article which has formerly been formed in one piece  and putting them together using a fastening structure involves only routine skill in the art.
Further Kwon teaches robust attachment of a single (- - transmission - -) plate 32, and does not teach a second light transmission plate wherein the second structure casing is set outside a second light transmission plate and the seal glue, the second shock damping adhesive tape is set between the second structure casing and the second light transmission plate.
However, Kwon teaches fixing of a plate 32 by using the same technique as claimed that is, by using a structure casing, the damping glues and the position-limit structure (elements on the top right side of Fig.6). Therefore from the teachings of Kwon it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the same technique to fix the lower transmission plate of Wu in view of Bohler and Kwon such that the second structure casing is set outside a second light transmission plate and the seal glue, the second shock damping adhesive tape  is set between the second structure casing and the second light transmission plate in order to robustly fix the first and second transmission plates.

Regarding claim 7, Wu in view of Bohler and Kwon teaches the display device wherein the edge of the display screen 10 and the first light transmission plate are fixed by an adhesive tape 12 in Wu; see in Wu: the liquid crystal display module 2 includes a transparent liquid crystal screen backlight 10 and translucent. transparent liquid crystal screen 10 to the front side and the front panel glass 3 of the inner surface of the display area by glue 12).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Bohler and Kwon and further in view of Fordham (US 20180302994 A1, cited previously)
Regarding claim 9, Wu in view of Bohler and Kwon teaches the invention set forth in claim 7 above, but is silent regarding a touch screen is set on one side of the first light transmission plate which is remote from the display screen, the touch screen is connected with a touch sensor, the touch sensor is set between the first shock damping adhesive tape and the first structure casing, a third shock damping adhesive tape is further set between the touch sensor and the first structure casing.
 Fordham teaches a touch screen ([0038]-[0039],141,142) is set on one side of the first light transmission plate (206, [0050]) which is remote from the display screen, the touch screen is connected with a touch sensor ([0051]).
Fordham teaches a touch sensor can be located anywhere between electronic display 140 and cover lens 141, Fordham does not explicitly teach the touch sensor is set between the first shock damping adhesive tape and the first structure casing, a third shock damping adhesive tape is further set between the touch sensor and the first structure casing. However, Kwon already teaches fixing of a plate 32 by using the same technique as claimed that is, by using a structure casing, the damping glues and the position-limit structure (elements on the top right side of Fig.6); therefore from the teachings of Wu in view of Bohler, Kwon and Fordham, disposing the  touch sensor on the top right corner between the first shock damping adhesive tape and the first structure casing, a third shock damping adhesive tape  further set between the touch sensor and the first structure casing involves routine skill in the art.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Bohler and Kwon and further in view of Wu2 and of Fordham (US 20180302994 A1, cited previously)
Regarding claim 18, Wu in view of Bohler and Kwon teaches the display device wherein the edge of the display screen 10 and the first light transmission plate are fixed by an adhesive tape 12 in Wu; (see in Wu: the liquid crystal display module 2 includes a transparent liquid crystal screen backlight 10 and translucent. transparent liquid crystal screen 10 to the front side and the front panel glass 3 of the inner surface of the display area by glue 12).
Wu in view of Bohler and Kwon does not teach ventilation openings are set in diagonal positions of the transparent structure; the ventilation openings communicate with the closed cavity; after the closed cavity is full of the inert gas, the ventilation openings are in a seal-up state.

Wu2 teaches a display device (Fig. 1) wherein ventilation openings are set in diagonal positions of the transparent structure; the ventilation openings communicate with the closed cavity; after the closed cavity is full of the inert gas, the ventilation openings are in a seal-up state (see in Wu2: the liquid crystal screen 4 of the interface cable and the power supply line of the LED lamp strip 6 passes through the aluminum alloy door frame 1 on the reserved slot to the outside of the door frame, and the leading-out hole by silica gel sealing)  and it would have been obvious to one of ordinary skill in the art, at the time the invention was made,  to form holes and later seal when the device is ready in order to pass through wirings.

Wu in view of Bohler and Kwon and Wu2 does not teach a touch screen is set on one side of the first light transmission plate which is remote from the display screen, the touch screen is connected with a touch sensor, the touch sensor is set between the first shock damping adhesive tape and the first structure casing, a third shock damping adhesive tape is further set between the touch sensor and the first structure casing.
Fordham teaches a touch screen ([0038]-[0039],141,142) is set on one side of the first light transmission plate (206, [0050]) which is remote from the display screen, the touch screen is connected with a touch sensor ([0051]).
Although Fordham teaches a touch sensor is located anywhere between electronic display 140 and cover lens 141, Fordham does not explicitly teach the touch sensor is set between the first shock damping adhesive tape and the first structure casing, a third shock damping adhesive tape is further set between the touch sensor and the first structure casing. However, Kwon already teaches fixing of a plate 32 by using the same technique as claimed that is, by using a structure casing, the damping glues and the position-limit structure (elements on the top right side of Fig.6); and therefore from the teachings of Wu in view of Bohler, Kwon, Wu2, Fordham,  disposing the  touch sensor on the top right corner between the first shock damping adhesive tape and the first structure casing, a third shock damping adhesive tape  further set between the touch sensor and the first structure casing involves routine skill in the art.

Regarding claim 20, Wu in view of Bohler, Kwon and Fordham teaches the light- emitting assembly, wherein the outer surface of the heat dissipation column of the heat dissipation columns is a curved surface (see in 
    PNG
    media_image1.png
    43
    41
    media_image1.png
    Greyscale
Bohler).

Other art
Cited previously
JP 2000045235 A-teaches ventilation openings in display devices.
US 20150021066 A1-teaches ventilation openings in electronic devices.
US 20020191403 teaches heat dissipation columns is a curved surface, [0063]: a curved outer surface of the heat dissipation unit 200.

Response to Arguments
The arguments filed by the Applicant on 6/2/22 is acknowledged, however they are moot in light of new grounds of rejection for the amended claims. Further Examiner respectfully notes that the light source in the instant invention is an independent light source that is oriented in the opposite direction of the display screen and further more it is an optional element and is not required for operation of the display screen, please see [0018]-[0019] and [0053]-[0056] in the instant specification. The light source is an additional source of light oriented in the different direction from the display screen. These kind of arrangements of two types of illumination devices in two different directions are well known in the art, for example in product display of information in one direction, and product illumination in the opposite direction as disclosed in Bohler, and from the teachings of Bohler, a person of ordinary skill would consider adding a metallic extension to the display screen of Wu, such that a light source with heat dissipation is attached to this extension,  for using in merchandize product display on one side for the consumer to read and for product illumination on the opposite side for the products for sale to be illuminated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875